UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 14-6143


JIMMY DEAN RIOS,

                 Plaintiff – Appellant,

          v.

PASQUOTANK     MEDICAL    STAFF;    ELIZABETH   ALBISTON;    JOHN     H.
CONNELL,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03112-BO)


Submitted:   June 27, 2014                        Decided:   July 28, 2014


Before SHEDD and         FLOYD,    Circuit   Judges,   and   DAVIS,    Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Dean Rios, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy Dean Rios appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012) and denying various preliminary motions.

We   have   reviewed      the    record     and   find     no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Rios   v.    Pasquotank        Med.   Staff,    No.    5:11-ct-03112-BO

(E.D.N.C. Apr. 25, 2012; Dec. 30, 2013; Jan. 17, 2014).                             We

dispense    with     oral       argument     because      the     facts   and   legal

contentions    are      adequately    presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2